DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows: 1) this application does not contain a reference to each prior-filed application, identifying it by application number and filing date, and the relationship of the applications as required by 37 C.F.R. 1.78. See MPEP 201.07; 2) the subject matter of claim 23 is not supported by the disclosure of parent application 16/129,157 and as such claim 23 is not entitled to the earlier benefit claim. The reference to “loop” in paragraph [0124] of the earlier filed application 16/129,157 does not provide support for the subject matter recited in claim 23 of the pending application: 
“For this reason, the number of loops executed until the program verify is completed during the "programming for parameter tuning" is more than that in the "programming with tuned parameter". Furthermore, since the verify operation for the smart verify is executed in the loops during the "programming for parameter tuning", more time is spent; (¶0124 of 16/129,157)”
“the write circuit is further configured to apply the program voltage to the plurality of memory cells in a plurality of loops, the level of the program voltage applied in a second loop being higher than the level of the program voltage applied in a first loop, the second loop being subsequent to the first loop among the plurality of loops; and the write circuit is configured to obtain the value of the write parameter in a loop in which a highest voltage of threshold voltage Claim 23 of pending application)”
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/129,157, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The subject matter of claim 23 of the pending application is not supported by the disclosure of the prior-filed application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-22 and 24-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10818358. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent make obvious the claims of the pending application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 23 recites: “the write circuit is further configured to apply the program voltage to the plurality of memory cells in a plurality of loops, the level of the program voltage applied in a second loop being higher than the level of the program voltage applied in a first loop, the second loop being subsequent to the first loop among the plurality of loops; and the write circuit is configured to obtain the value of the write parameter in a loop in which a highest voltage of threshold voltage distribution of the plurality of memory cells exceeds the first reference voltage” while the disclosure provides for only “the number of loops executed until the program verify is completed during the "programming for parameter tuning" is more than that in the "programming with tuned parameter". Furthermore, since the verify operation for the smart verify is executed in the loops during the "programming for parameter tuning", more time is spent.” As such the subject matter of claim 23 is not supported and is considered new matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katoh; Yoshikazu (US 20120069633 A1) and Tomotani; Hiroshi et al. (US 20110216577 A1); and Iwase, Yasuaki et al. (US 20040233727 A1).
 	As per claim 20, Katoh discloses a memory system comprising: a nonvolatile memory [FIG. 1, ¶0066: a nonvolatile storage device]; and a controller configured to control the nonvolatile memory [FIG. 1: Controller 103], wherein the nonvolatile memory includes: [FIG. 6, 17, 21, ¶0066: memory cell array 302]; and a write circuit configured to write first data to the memory cell in a first programming operation by: applying a program voltage to the memory cell [¶0066, 0166, FIGs. 6, 13, 17, 18, 20, 21: write circuit 101; a write circuit for writing data into the memory cell and applying a predetermined voltage pulse and comparing with a predetermined reference voltage]; obtaining a value of a write parameter by comparing the threshold voltage of the memory cell with a first reference voltage, the write parameter including a level of the program voltage [¶0066, 0166, FIGs. 6, 13, 17, 18, 20, 21: write circuit 101; a write circuit for writing data into the memory cell and applying a predetermined voltage pulse and comparing with a predetermined reference voltage , a voltage difference between the nodes A and B, and reading data stored in the memory cell; 130 reference voltage generation circuit; 135 comparator].

Iwase et al. discloses a memory cell configured to be programmed to store data, the data corresponding to a threshold voltage of the memory cell [¶0022; 0025: the memory cell holding a voltage level wherein the memory cell has a threshold voltage level]; and verifying that the write data is stored in the memory cell by comparing a threshold voltage of the memory cell with a first reference voltage corresponding to the write data [¶0022; 0025: a comparator connected to the memory cell and the first reference for comparing a threshold voltage level of the memory cell with the first reference].
It would have been obvious to one of ordinary skill in the art, to have a memory cell configured to be programmed to store data, the data corresponding to a threshold voltage of the memory cell; and verifying that the write data is stored in the memory cell by comparing a threshold voltage of the memory cell with a first reference voltage corresponding to the write data in order to provide a programming verification method of a nonvolatile memory cell (¶0010).
 	Katoh does not explicitly disclose the second reference voltage being higher than the first reference voltage.
Tomotani, however, discloses the second reference voltage being higher than the first reference voltage [¶0194; claims 4, 13: first reference voltage generation circuit and second reference voltage generation circuit; perform comparison using the first reference voltage; setting the first reference voltage and the second reference voltage and the first reference voltage is different from the second reference voltage]. 

 	As per claim 21, Monotami discloses the memory system of claim 1, wherein a level of the program voltage is varied during one execution of the first programming operation [claim 13: the voltage to be applied falls within a voltage range].  	As per claim 22, Katoh discloses the memory system of claim 1, wherein the controller comprises a first memory [¶0169-0171]; and the controller is further configured to obtain the value of the write parameter from the semiconductor memory and store the obtained value of the write parameter into the first memory [¶0169-0171, 0176, 0188-0204].  	As per claim 24, Katoh discloses the memory system of claim 1, wherein the write circuit is further configured to execute a second programming operation of making the threshold voltage exceed the second reference voltage while varying the level of the program voltage according to the write parameter during one execution of the first programming operation [¶0083]; and the controller is configured to supply, to the write circuit, a first instruction for the first programming operation or a second instruction for the second programming operation [¶0083].  	As per claim 25, Katoh discloses the memory system of claim 5, wherein the first instruction includes a first command sequence including a first command for the first programming operation [¶0011]; the second instruction includes a second command sequence including a second command for the second programming operation, the second command being different from the first command . 
Claims 23, 26-29, 31 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katoh; Yoshikazu (US 20120069633 A1) and Tomotani; Hiroshi et al. (US 20110216577 A1), Iwase, Yasuaki et al. (US 20040233727 A1), Abe; Kenichi et al. (US 9269445 B1). 	As per claim 26, Katoh and Tomotani do not explicitly disclose the memory system of claim 5, wherein one of the first instruction and the second instruction comprises a first command sequence including a prefix command; and the other of the first instruction and the second instruction comprises a second command sequence not including the prefix command. 
Abe discloses the memory system of claim 24, wherein one of the first instruction and the second instruction comprises a first command sequence including a prefix command [FIGs. 16A, 16B, 16C; 17A, 17B, 17C; col.19: 46-51]; and the other of the first instruction and the second instruction comprises a second command sequence not including the prefix command [FIGs. 16A, 16B, 16C; 17A, 17B, 17C; col.19: 46-51].
It would have been obvious to one of ordinary skill in the art to have the second reference voltage being different from the first reference voltage in order to improve the reliability of data write (col.3: 30-35).
Regarding claim 23, Abe discloses the memory system of claim 20, wherein the at least one memory cell comprises a plurality of memory cells [FIG. 6-7; Col. 10: 40-50; Col. 12: 1-5]; the write circuit is further configured to apply the program voltage to the plurality of memory cells in a plurality of loops, the level of the program voltage applied in a second loop being higher than the level of the program voltage applied in a first loop, the second loop being subsequent to the first loop among the plurality of loops [FIG. 6-7; Col. 10: 40-50; Col. 12: 1-5]; and the write circuit is configured to obtain the value of the 
 	As per claim 27, Katoh discloses the memory system of claim 5, wherein the semiconductor memory comprises a plurality of elements, the plurality of elements being divided into groups [¶0066]; the controller comprises a first memory [¶0116]; and the controller is further configured to store, into the first memory, values of the write parameter of each of the groups, and supply, to the write circuit, the second instruction to write data into a write target group among the groups and a value of the write parameter of the write target group, the value of the write parameter of the write target group being stored in the first memory [¶0165].  	As per claim 28, Abe discloses the memory system of claim 27, wherein the controller is further configured to supply, to the write circuit, the first instruction to write data into the write target group when the value of the write parameter of the write target group is not stored in the first memory [FIGs. 13, 9, 12].  	As per claim 29, Abe discloses the memory system of claim 27, wherein the controller is further configured to create a new group of elements when a write target element does not satisfy group condition of any of the groups, the new group having a group condition satisfied by the write target element [FIGs. 13, 12].  	As per claim 31, Abe discloses the memory system of claim 27, wherein the controller is further configured to supply, to the write circuit, the first instruction to write data into a first element in a first 
 	As per claim 33, Katoh discloses the memory system of claim 5, wherein the at least one memory cell comprises a plurality of memory cells, the plurality of memory cells being divided into groups [¶0007, 0011]; and the controller is further configured to execute a program-and-erase cycle for the plurality of memory cells, and supply, to the write circuit, the first instruction to write data into memory cells in a group among the groups once in a plurality of executions of the program-and-erase cycles in the group [¶0007, 0011]. 

Allowable Subject Matter
Claims 30, 32, 34, 36, and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 35, 37 is objected to solely by virtue of it being dependent on claim 15 and not because it independently contains allowable subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Iwase, Yasuaki et al. (US 20040233726 A1) discloses programming circuit for verifying programming of a nonvolatile memory cell with read references corresponding to first, second, and third voltage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARDOCHEE CHERY whose telephone number is (571)272-4246.  The examiner can normally be reached on 900-500.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Respectfully Submitted,
USPTO

Dated:   February 29, 2020	By: /MARDOCHEE CHERY/ 
Primary Examiner 
Art Unit 2133                                                                                                                                                                                          Phone: 571-272-4246
Email:Mardochee.Chery@uspto.gov                                                                                     Facsimile:   571-273-4246